



Exhibit 10.3




SEPARATION AGREEMENT AND GENERAL RELEASE




This Separation Agreement and General Release ("Agreement") is entered into this
5th day of May, 2017, between Thomas J. Pennison, Jr. ("Executive") and Center
Cut Hospitality, Inc. a Delaware Corporation ("Employer"). Executive and
Employer are sometimes collectively referred to herein as the “Parties,” and
individually, a “Party.” The “Effective Date” of this Release Agreement shall be
the eighth (8th) day after this Agreement has been signed by Executive and the
revocation period described in Section 16 of this Separation Agreement and
General Release (the “Agreement”) has expired and Executive has not exercised
his right of revocation.
WITNESSETH:


WHEREAS, Executive was employed by Employer as Chief Financial Officer pursuant
to that certain Employment Agreement executed between the Employer and Executive
on or about October 17, 2011 (“Employment Agreement”);


WHEREAS, the Employment Agreement referenced Del Frisco’s Restaurant Group 2012
Long-Term Incentive Plan (“LTI”), and Del Frisco’s Restaurant Group NQ Deferred
Compensation Plan (“Deferred Comp.”) applicable to Executive, and the Parties
agree that the rights, liabilities and obligations of the Parties with respect
to such plans, grants, or awards executed by Executive and Employer during his
employment with Employer shall be governed by the terms of such executed plans,
grants, or awards, and shall be unaffected hereby, except to the extent that
Executive’s employment with the Employer ended the 31st day of May, 2017
(Termination Date) and that Employer shall have no further obligation to
Executive with respect to such plans after the Termination Date, except as such
plans may specify in writing;


WHEREAS, the Parties confirm that there are no other agreements (verbal or
written) between them other than the aforementioned Employment Agreement,
Deferred Comp. and LTI, and this Agreement; and


WHEREAS, the Parties desire to completely resolve all matters and disputes that
may now exist or may hereafter arise relating to the hiring, employment,
compensation, benefits, and termination of the employment relationship between
Executive and the Employer.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.Recitals Incorporated. The above-referenced recital Sections are incorporated
into this Release Agreement as if they were set forth in full herein.
2.Resignation from Employment. As consideration for Executive’s execution of
this Agreement, Employer will consider Executive to have voluntarily resigned
his employment effective May 31, 2017. As further consideration, Employer will
not dispute any claim for unemployment compensation benefits made by Executive.
Except as otherwise expressly provided in this Agreement, all benefits and
compensation, perquisites, deferred compensation and matching contributions,
contributions or participation in LTI or Deferred Comp., equity, units, stock,
options, and any other rights of Executive with the Employer or its holder,
parent or subsidiary entities, or any Affiliate (as defined below), including
claims or rights to any form of incentive or bonus pay, shall cease as of the
Termination Date, and no further salary, bonus, stock, equity, options,
incentives, benefits or payments shall be due from, owed, or paid by the
Employer to Executive. As of the Termination Date, Executive shall no longer be
eligible to make contributions in the Deferred Compensation Plan, and Employer
shall no longer make any match funding on Executive’s behalf to the Deferred
Compensation Plan, nor shall Executive be eligible to participate in the LTI. As
Executive was not a participant in the 401(k) Plan made available to Executives
of the Employer, he is not entitled to any benefits therein.





--------------------------------------------------------------------------------





Executive’s rights with respect to monies, equity, or options in the Deferred
Compensation Plan and/or LTI shall be determined in accordance with the terms of
such Plan(s) based on his Termination Date. This Agreement shall not be deemed
an amendment to any benefit plan, and the Employer reserves the right to
establish, amend or terminate any such benefit plan. “Affiliate” as used in this
Agreement means a party, person, or entity that, directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, such party, where “control”, “controlled by” and “under common
control with” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such party,
whether through the ownership of voting securities, by voting trust, contract,
or similar arrangement.
3.Non-Disparagement.     Subject to the provisions of this Agreement, Executive
will not disparage Employer, its holding, parent or subsidiary entities, or any
Affiliate or officer, director, investor, executive, products, practices,
services, operations, ethics, management, policies, standards, or methods in any
way, at any time. In response to any inquiries from prospective employers
regarding Executive’s employment with Employer, Employer will provide a neutral
letter of reference (dates of employment, position(s) held and salary at the
time of separation from employment) and will indicate that Executive resigned
his employment. Nothing in this paragraph shall preclude Executive from
testifying honestly if required by law in a proceeding or from participating
fully in a governmental investigation.
4.Payment in Exchange for Covenants. Executive shall be paid all earned salary
through the Termination Date, including 60 hours unused vacation, which amount
equals $9,807.70, less required withholdings, within fourteen (14) days from the
Termination Date, or on the next regularly scheduled payroll period immediately
following the Termination Date, whichever is sooner. In consideration of the
covenants and promises contained in this Agreement, in reliance on Executive’s
covenant to comply with his obligations under Sections 3(d) 4, and 6 of the
Employment Agreement which extend beyond the Termination Date, and in further
consideration for Executive’s execution of this Agreement, and after expiration
of the Revocation Period set forth in Section 16 below and conditioned on
Executive not revoking this Release Agreement within the period set forth in
Section 16 herein, the Employer will commence payments to Executive equal to his
then bi-monthly Base Salary, minus required state and federal withholdings, on
the next scheduled payroll date of the Employer that follows expiration of the
Revocation Period, for a period of twelve (12) months payable thereafter on each
successive regularly scheduled payroll date in accordance with the Employer’s
established payroll practices (“Severance Pay”). In addition, the Company shall
provide Executive COBRA continuation coverage under the Employer’s medical plan
for twelve (12) months, in accordance with applicable law at the Employer’s sole
expense ("COBRA Continuation Benefits"), provided that the Executive is not, and
does not become enrolled in another group health plan, and that such payments do
not adversely impact the Employer’s health plans under IRS or DOL regulations
(collectively, “Severance Pay” and “COBRA Continuation Benefits” shall be
referred to as “Severance Benefits”). Notwithstanding the foregoing, in the
event Executive breaches any of the provisions in Section 4 of the Employment
Agreement, in addition to any other remedies, including injunctive relief to
which Employer may be entitled, as provided in the Employment Agreement or
otherwise, Executive shall be liable for all relief and repayment obligations in
accordance with Section 3(d) of the Employment Agreement, and all further
Severance Benefits shall cease immediately pursuant to this Agreement and
Executive shall forfeit the right to any such further payments, and Employer may
enforce its rights for Executive's violation of such provisions in the manner
specified in the Employment Agreement and/or as may be available at law or in
equity.
5.Survivor Rights. In the event of Executive’s death after execution of this
Agreement, this Agreement shall operate in favor of his estate (“Estate”);
provided, however, in the event of Executive’s death, the Employer may
accelerate all remaining sums owed to Executive pursuant to this Agreement and
pay such amount, discounted to present value, in a lump sum to Executive’s
Estate.
6.Duty of Cooperation. After the Termination Date and during the Severance
Benefit period, Executive agrees to cooperate with the Employer, the Releasees
(as defined below) and Affiliates by providing information, advice and
assistance as requested by the Employer’s CEO and/or his designee, in connection
with any business matters, regulatory or administrative issues, or in the
defense or prosecution of any claims, charges, lawsuits, or administrative or
regulatory issues now in existence or which may arise in the future pertaining
to, or filed against or on behalf of the Employer, the Releasees, or Affiliates,
and which relate to activities, events or occurrences that transpired while
Executive was employed by the Employer or within Executive’s knowledge.
Executive’s assistance pursuant to this Section shall be as an independent
consultant and at no time after the Termination Date shall Executive be an
Executive of the Employer or entitled to any employment-related benefits.
Executive’s assistance to the Employer pursuant to this Section is not
exclusive, and he is free to perform services or accept employment with any
other entity. Executive understands that in any such matters arising under this
Section, or otherwise, including any legal action, investigation, review or
testimony, the Employer expects Executive to provide only accurate and truthful
information.
7.Release.
(a)In consideration for the promises by Employer herein, and for the
above-described payments of Severance Benefits, and except as otherwise provided
in this Agreement, Executive does hereby unconditionally and absolutely release
and discharge Center Cut Hospitality, Inc., Del Frisco’s Restaurant Group Inc.,
and all related holding, parent or subsidiary entities, and each of their
Affiliates, employees, directors, officers, members, executives, agents,
attorneys, stockholders, insurers, investors, successors and/or assigns
(collectively referred to as the “Releasees”), from any and all liability,
costs, attorney’s fees,





--------------------------------------------------------------------------------





claims, demands causes of action, bonus, stock, options, units or equity or
suits of any type, whether in law and/or in equity, known or unknown, related
directly or indirectly or in any way connected with any transaction, affairs or
occurrences between them on or prior to the date Executive executes this
Agreement, including, but not limited to, Executive's recruitment, hiring,
employment, terms and conditions of such employment, including compensation,
bonus, or incentive pay, including under the LTI and Deferred Comp. except as
expressly provided herein, the termination of Executive’s employment, and/or
claims under the Employment Agreement. This release includes, without
limitation, a release of all claims arising under any local, state or federal
statute, ordinance, regulation or common law regulating or affecting employment,
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 1981 or 1983, The Family and Medical Leave Act, the Age Discrimination
in Employment Act of 1967 and Older Worker's Benefit Protection Act of 1990
[except for Executive’s right to contest the validity of this Agreement under
such law], the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Federal Credit Reporting
Act, the False Claims Act, the Sarbanes Oxley Act, claims involving marital
status, religion, veteran status, sexual orientation, medical condition or any
other anti-discrimination, anti-retaliation, or whistle-blower laws, claims for
violation of public policy, wrongful discharge, breach of express or implied
contract, or implied covenant of good faith and fair dealing, or any other
applicable federal, state, or local statute relating to payment of wages; claims
concerning recruitment, salary rate, severance pay (including without limitation
enhanced, additional, or greater severance pay), wages, bonuses, incentive pay,
stock, options, or any other form of equity or its value, sick leave, vacation
pay, life insurance, group medical insurance, any other fringe benefits, libel,
slander, defamation, intentional or negligent misrepresentation and/or
infliction of emotional distress, together with any and all tort, fraud,
negligence or gross negligence claims, contracts, or other claims which might
have been asserted by Executive or on Executive's behalf in any suit, charge,
demand, cause of action, or claim against Employer or the Releasees, including
any federal, state or local statutory provision or ordinance that any current or
former executive may assert against an employer. Executive hereby relinquishes
rights to future employment with the Employer or Releasees, and this Agreement
shall be a bar to any claims connected with enforcement of this provision.
(b)This release shall not (i) include any rights or claims that may arise after
the date Executive executes this Agreement or that cannot lawfully be waived or
(ii) bar Executive from seeking to enforce, or contest the validity of, this
Agreement or to pursue any rights Executive may have under any disability policy
Executive acquired while employed with Employer.
(c)Executive confirms that he has not informed the Employer or Releasees of, and
is not aware of, any facts which show or lead him to believe that there has been
a violation of any law, regulation or contract by the Employer or Releasees, or
conduct by the Employer or any related holding, parent or subsidiary entities,
or any of their Affiliates, employees, directors, officers, executives, agents,
attorneys, stockholders, insurers, or investors that, to Executive’s knowledge,
violates any government regulation, contract or ethics requirements. This
Agreement does not prohibit or otherwise restrict Executive from lawfully
reporting waste, fraud, wrongdoing, safety or abuse to a designated
investigative or law enforcement representative of any state or federal
department or agency authorized to receive such information by contract,
regulation, or law, including the Securities and Exchange Commission (“SEC”).
Subject to the above exceptions, this is intended and agreed to be a broad,
full, and final release of all of Executive’s claims, if any, against the
Releasees that may lawfully be released by private agreement.
(d)Executive also acknowledges previous receipt of all wages concededly due. By
signing this Agreement, Executive hereby represents and agrees that he has
received all salary, wages, accrued paid time off or vacation (if applicable),
bonuses, expense reimbursements, or other such sums due (other than amounts to
be paid pursuant to this Agreement).
8.No Interference with Rights. The Employer and Executive (collectively the
“Parties”) agree that nothing in this Agreement shall be construed to prohibit
Executive from challenging illegal conduct, including without limitation filing
a charge or complaint with the Equal Employment Opportunity Commission, the SEC,
and/or any other federal, state or local government agency. Further, the Parties
agree that nothing in this Agreement shall be construed to interfere with the
ability of any federal, state or local government agency to investigate any such
charge or complaint, or Executive’s ability to communicate voluntarily with any
such agency. However, by signing this Agreement, Executive understands that he
is waiving his right to receive individual relief based on claims asserted in
any such charge or complaint, except where such a waiver is prohibited, such as
an Executive's right to receive an award for any information provided to the
SEC. Executive understands that this release of claims as contained in this
Agreement does not extend to release any rights Executive may have under any
laws governing the filing of claims for COBRA, unemployment, disability
insurance and/or workers’ compensation benefits. Executive further understands
that nothing in this Agreement shall be construed to prohibit him from: (a)
challenging the Employer’s failure to comply with its promises to make payment
and provide other consideration under this Agreement; (b) asserting Executive’s
right to any vested benefits to which he may be entitled pursuant to the terms
of the applicable plans and/or applicable law; and/or (d) asserting any claim
that cannot lawfully be waived by private agreement.
9.Binding Effect. Executive further declares and represents that no promise,
inducement or agreement not expressed herein has been made to him and that this
Agreement contains the entire agreement between the parties relating to the





--------------------------------------------------------------------------------





subject matter hereof, except for the provisions of the Employment Agreement
which by their terms extend beyond Executive’s Termination Date, including
Sections 3(d), 4, and 6 thereof.
10.Successors. Employer and Executive understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, executives,
directors, stockholders, officers, attorneys, affiliates, predecessors,
representatives and assigns of Employer and Executive.
11.Publicity. The Parties agree not to divulge or publicize the existence of
this Agreement or the terms hereof except as may be necessary to enforce this
Agreement or as may be required by law.
12.Interpretation. The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of Texas. This Agreement shall not be interpreted for or against either party on
the grounds that such party drafted or caused this Agreement to be drafted. If
any provision of this Agreement, or part thereof, is held invalid, void or
voidable as against public policy or otherwise, the invalidity shall not affect
other provisions, or parts thereof, which may be given effect without the
invalid provision or part, except if the provisions of Section 4 of the
Employment Agreement are determined by a court as requiring a revised or more
limited scope of prohibited activities or geographical limitations to make them
enforceable the court shall have such reformation authority as set forth in
Section 4(b) of the Employment Agreement but in such event the Employer shall
have the right to deem this Agreement voidable for lack of consideration, and in
such case: (i) Executive’s right to Severance Pay benefits pursuant to this
Agreement shall automatically lapse and be forfeited; (ii) the Employer shall
have no obligation to make any further Severance Pay benefits to, or on behalf
of Executive; and (iii) the Employer shall be entitled to discontinue future
Severance Pay benefits and receive the full value of any such Severance Pay
benefits which were made to, or on behalf of Executive from the date of
Executive’s termination, for any reason, through the date on which a court held
or found any portion of Section 4(b) or (c) of this Agreement to be invalid or
unenforceable unless so modified. If the Agreement is not canceled by the
Employer pursuant to this Section, then the reformed restrictions shall be
applicable and such different or revised limitations enforced as determined by
the court.
13.No Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either the Employer or the Releasees and/or
Executive.
14.Consideration Period. Executive acknowledges and agrees that he has been
given twenty-one (21) days within which to consider this Agreement and that the
Employer hereby advises Executive to consult an attorney prior to executing it.
Executive further acknowledges that any changes made to this Agreement, whether
or not material, do not restart the running of the twenty-one (21) day period.
Executive may return the executed Agreement to the Employer prior to expiration
of the 21-day period but Executive acknowledges that he has not received any
encouragement or pressure from the Employer to do so.
15.Representations. Executive agrees and represents that:
(a)Executive has read carefully the terms of this Agreement;
(b)Executive has had an opportunity to and is encouraged to review this
Agreement with an attorney or advisor of Executive’s choosing;
(c)Executive understands the meaning and effect of the terms of this Agreement;
(d)Executive was given up to twenty-one (21) days to determine whether he wished
to sign this Agreement;
(e)Executive’s decision to sign this Agreement is of his own free and voluntary
act without compulsion of any kind;
(f)No promise or inducement not expressed in this Agreement has been made to
Executive; and
(g)Executive has adequate information to make a knowing and voluntary waiver.
16.Revocation Rights. Following his execution of this Agreement, Executive may
revoke his acceptance of the terms of this Agreement, provided such revocation
is presented in writing no later than 7 days following Executive’s execution of
the Agreement to April Scopa, Chief People Officer via facsimile to 888-223-6372
or via email to ascopa@dfrg.com. If the notice of revocation is not received (as
described herein), this Agreement shall become effective and enforceable as to
all Parties on the eighth day following the date the Executive signed it (the
"Effective Date"). If Executive revokes or elects not to sign this Agreement
within the time period permitted herein, such revocation or election shall in no
way alter or affect Executive's last day of employment with the Employer (and/or
any other Employer Party), which shall be May, 31st, 2017.
17.Breach of Release. If either Party brings suit or files a claim against the
other Party, the Releasees, or Affiliates for any matter released by such Party
under this Release Agreement, the prevailing Party shall be entitled to enforce
the terms of this Release Agreement, and recover any damages, costs, expenses
and attorney’s fees incurred in connection with the enforcement of its rights
herein.





--------------------------------------------------------------------------------





18.Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:
If to Executive:


Thomas J. Pennison, Jr.
513 Villa Crossing
Southlake, TX 76092




If to Employer:
Center Cut Hospitality, Inc.
c/o DFRG Management, LLC
920 S. Kimball Ave., Suite 100
Southlake, TX 76092
Attn: Chief People Officer


Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth above using any other means (including
personal delivery, expedited courier, messenger services, telecopy, telex,
ordinary mail or electronic mail), but no such notice or other communication
shall be deemed to have been duly given unless and until it is actually received
by the intended recipient. Any party may change the address to which notices and
other communications hereunder are to be delivered by giving the other party
notice in the manner set forth herein.
19.Joint Preparation. The Parties acknowledge that this Agreement has been
drafted, prepared, negotiated and agreed to jointly, with advice and input of
each Party, and to the extent that any ambiguity should appear, now, or at any
time in the future, latent or apparent, such ambiguity shall not be resolved or
construed against either Party.
20.Entire Agreement. Executive's obligations set forth in Sections 3(d), 4, and
6 of the Employment Agreement survive Executive’s separation from the Employer
and continue in effect according to the terms stated therein. Subject to the
foregoing, this Agreement constitutes the entire agreement between the Parties
concerning the compensation, employment, termination and Severance Benefits to
Executive, and supersedes all prior agreements, commitments, representations,
writings and discussions between the Parties (whether written or oral) regarding
the subject matters herein. This Agreement may only be amended or modified by a
writing signed by the both Parties.
21.409A Compliance. The provisions of this Section 21, to the extent necessary,
supersede any contrary provision of this Agreement. All payments hereunder shall
be made on the date(s) provided herein and no request to accelerate or defer any
payment under this Release Agreement shall be considered or approved for any
reason, subject to the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and applicable guidance issued
thereunder (“Section 409A”). All payments to be made upon a termination of
employment may be made only upon a “separation from service” as defined under
Section 409A (herein, a “separation from service”). Each payment hereunder is a
separate “payment” within the meaning of Treasury Regulation
§1.409A-2(b)(2)(iii). Subject to Section 409A, if any payment to Executive
hereunder is determined in good faith by the Employer to constitute “deferred
compensation” to a “specified Executive,” as defined in Section 409A, and such
payments would otherwise be paid to the Executive before a date which is at
least six (6) months following the date of Executive’s separation from service,
said payments shall be accumulated and made without interest on the date which
is six (6) months and one day following the date of Executive’s separation from
service (or, if earlier, the date of death of Executive, in which case payment
shall be made to Executive’s Beneficiary as soon as administratively possible,
but in no event date later than ninety (90) days following the date on which
Executive dies).
22.Execution In Multiple Counterparts. This Agreement may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.
This Agreement shall be deemed performable by all Parties in Texas, and the
construction and enforcement of this Agreement shall be governed by Texas law
without regard to its conflicts of law rules.







--------------------------------------------------------------------------------





I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the day and year first above written.


 
EXECUTIVE:
 
 
 
/s/ Thomas J. Pennison, Jr.
 
Thomas J. Pennison, Jr.
 
 
 
EMPLOYER:
 
Center Cut Hospitality, Inc.
 
 
 
/s/ Norman J. Abdallah
 
Norman J. Abdallah
 
Chief Executive Officer
 
(Principal Executive Officer)




